Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2017/067470, filed on 07/11/2017.
Claims 1-2, 4-5, 8-9, 13-20 and 21 were previously allowed, and an Allowability Notice was mailed on 11/08/2021.
 Claims 1-2, 4-5, 8-9, 13-20 and 21 are currently pending in the instant patent application.
In response to a previous Printer Rush query filed on 11/08/2021, regarding substitute specification filed on 11/08/2021 regarding substitute specification filed on 01/17/2020, and the concern was specification amendment filed on 08/13/2020, was not incorporated in the substitute specification filed on 11/08/2021, and there was an interview with applicants representative to correct the concern of substitute specification. 
There examiner had an interview with applicants representative on 11/10/2021, and discussed about the substitute specification issues, and the Applicants representative identified that problem, and agreed to file a new substitute specification soon. There was also a discussion about a correction of claim 20 by an examiner’s amendment (see, the amendment as shown below), and there was an agreement.
The examiner is hereby acknowledging the filing of a corrected substitute specification on 11/10/2021 inserting only the Drawings description, and no new matter has been added, and the substitute specification with the amendment has been considered.
Claims 1-2, 4-5, 8-9, 13-20 and 21 are present for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Diana Hamlet-Cox, applicants’ representative on 11/10/2021. 

Amend the claim(s) as shown below:
20. (Currently Amended) A process for separating, from a culture medium, Trichoderma reesei fungus from enzymes produced in the culture medium by the fungus during a production step, comprising
a)    subjecting said culture medium, within a period of 0 – 30 h, inclusive, from halting the production step, to a separation on a filter press lined with a fabric having a porosity of 3-20 µm, whereby a liquid phase filtrate containing the enzymes having a corrected optical density (OD) at 600 nm of less than 2.5 is produced; and
b)    subjecting the liquid phase filtrate to tangential microfiltration on a ceramic membrane having a cutoff threshold of between 0.5 and 1.4 µm, whereby the corrected OD at 600 nm of the liquid phase of the microfiltration product containing the enzymes does not exceed 0.1, and has at least a 4.3 times higher protein concentration than the liquid phase of a microfiltration product obtained with an organic membrane having the same cutoff threshold, and
wherein the overall yield of enzymes is at least 86%.

Allowable Subject Matter
		Claims 1-2, 4-5, 8-9, 13-20 and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656